PER CURIAM.
Appellant claims numerous errors relating to both the substantive offenses and numerous contempt citations.
As far as the contempt citations are concerned, the record reflects that the trial court erred in failing to comply with the provisions of Rule 3.830 of the Florida Rules of Criminal Procedure. See Jackson v. State, 626 So.2d 1060 (Fla. 3d DCA 1993); Peters v. State, 626 So.2d 1048 (Fla. 4th DCA 1993). Accordingly, the adjudications of contempt, and the sentences imposed in connection therewith, are reversed.
As far as the conviction for the substantive criminal offense is concerned, we affirm. The record clearly reflects that all of the situations about which the appellant complains were either invited or created by him or constituted harmless error, if error at all when the trial proceedings are viewed as a whole.
Affirmed in part and reversed in part.